MONTGOMERY, Chief Justice.
The fiscal court of Muhlenberg County, in anticipation of the legislation considered in Smith v. Harlan County Fiscal Court, Ky., 329 S.W.2d 61, by order adopted on December 14, 1957, authorized the members of the court “to receive such compensation as is allowed by the State of Kentucky at its next legislative session in Frankfort, Kentucky, commencing in January, 1958.” A subsequent order on April 5, 1958, provided that “the court will go on record as drawing $200.00 a month salary by reason of Senate Bill 229, to become effective on July 1, 1958, if it applies to the present Magistrates.” The circuit court held the legislation to be unconstitutional on the same grounds urged in the Harlan County case in which similar questions were decided adversely. This case is controlled by the Harlan County case as to the validity and effect of KRS 64.255, and for the reasons set forth therein, the order of the Muhlenberg County Fiscal Court is invalid also. See also Kitchens v. Milliken, Ky., 329 S.W.2d 68.
The appellee attacked the validity of the statute and fiscal court order by a declaratory judgment action. Appellants questioned his right to proceed thusly, insisting that an appeal from the order was the only proper way. A similar contention was decided adversely in Goodwin v. City of Louisville, 309 Ky. 11, 215 S.W.2d 557. See also Enterprise Publishing Co. v. Harlan County, Ky., 310 S.W.2d 551.
Judgment reversed.
EBLEN, J., concurring. (See concurring opinion in Smith v. Harlan County Fiscal Court, Ky., 329 S.W.2d 66.)
BIRD, J., not sitting.